Citation Nr: 0515651	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  01-00 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
low back injury with scoliosis, degenerative disc disease, 
and left sciatica, currently assigned a 40 percent disability 
evaluation.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran, who had active service from July 1970 to 
February 1972 and from August 1980 to May 1989, appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.  The Board remanded the case for further 
development in August 2001, December 2003, and October 2004, 
and that development was completed by the Appeals Management 
Center.  The case has since been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's residuals of a low back injury are not 
productive of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.

3.  The veteran's residuals of a low back injury are not 
productive of incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.

4.  The veteran's residuals of a low back injury are not 
productive of unfavorable ankylosis of the entire 
thoracolumbar spine or of the entire spine.

5.  The veteran's sole service-connected disability, 
residuals of a low back injury, is evaluated as 40 percent 
disabling and has not been shown to render him unemployable.

CONCLUSIONS OF LAW

1.   The criteria for an evaluation in excess of 40 percent 
for residuals of a low back injury have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5235-5243, 5293 (2001-2004).

2.  The criteria for entitlement to a TDIU have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the July 2000 rating 
decision, as well as the December 2000 Statement of the Case 
and the April 2003, June 2004, and February 2005 Supplemental 
Statements of the Case issued in connection with the 
appellant's appeal have notified him of the evidence 
considered, the pertinent laws and regulations, including the 
schedular criteria, and the reason his claims were denied.  
In addition, letters were sent to the veteran in January 2002 
and March 2004 that specifically informed him of the 
substance of the VCAA.  Consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) the January 2002 and March 2004 
letters essentially satisfied the notice requirements by: (1) 
Informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) informing the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you got pertaining to 
your claim."  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  

The Board also acknowledges that the January 2002 and March 
2004 letters were provided to the appellant after the initial 
unfavorable decision in this case.  However, in another case 
regarding the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
such situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That notice 
was provided to the appellant in January 2002 and March 2004, 
and the RO subsequently reviewed the appellant's claim and 
continued the denial of the benefit sought on appeal.  

All the VCAA requires is that the duty to notify be satisfied 
and that a claimant is given an opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his private medical 
records.  The veteran was also afforded VA examinations in 
February 2000, April 2000, February 2003, and March 2004.  
The veteran and his representative have not made the Board 
aware of any addition, relevant evidence that needs to be 
obtained prior to appellate review.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  The Board 
therefore finds that disposition of the appellant's claims is 
appropriate.


Background and Evidence

A rating decision dated in June 1991 granted service 
connection for residuals of a low back injury with scoliosis, 
degenerative disc disease, and left sciatica and assigned a 
40 percent disability evaluation effective from May 6, 1989.  
That determination was based on a review of the veteran's 
service medical records as well as on the findings of a VA 
examination performed in June 1990.  A September 1992 rating 
decision continued that evaluation, as did a January 1995 
rating decision.  The veteran later filed a claim for an 
increased evaluation and for TDIU in December 1999, and the 
July 2000 rating decision now on appeal denied those claims 
and continued the 40 percent disability evaluation.  During 
the pendency of the appeal, that evaluation has remained in 
effect until the present time.  

In his December 1999 claim, the veteran stated that he had 
been having many complications since the time of his back 
injury and claimed that he recently lost his employment due 
to that disability.

The veteran was afforded a VA examination in February 2000 
during which he complained of worsening pain that radiated to 
his left leg as well as of tingling in both feet.  He 
reported having considerable pain with bending or any kind of 
movement involving the back.  He denied any other complaints, 
including difficulty with urination or bowel movements.  A 
physical examination revealed mild scoliosis to the right 
side as well as tenderness over the lumbosacral vertebrae.  
The veteran had flexion to 30 degrees, extension to 30 
degrees, and lateral flexion to the left and right to 20 
degrees.  Straight leg testing was 45 degrees bilaterally, 
and deep tendon reflexes were 2+.  Plantars were down going, 
and there was no weakness on dorsiflexion or plantar flexion.  
It was noted that a MRI was obtained in January 2000, which 
showed a presumed lipoma or dermoid at the level of cauda 
equina cord terminus that was posteriorly located to the left 
side.  An ultrasound also found inflammation of the facets 
L3, L4, and L5.  The veteran was diagnosed as having low back 
pain as well as a dermoid or lipoma at the level of the cauda 
equina cord terminus.  

A request for employment information was sent to the 
veteran's former employer, and a response was received in 
March 2000.  It was noted that the veteran had worked for the 
company as an assistant manager for three weeks and that no 
time was lost due to his disability.  His former employer 
also indicated that no concessions were made to the veteran 
by reason of age or disability and that he voluntarily quit.

James Bentley, M.D. submitted a letter in April 2000 in which 
he noted that the veteran was being treated for a lumbosacral 
strain and for lumbar radiculitis.  He indicated that the 
veteran's current treatment consisted of flexion/distraction, 
electrical muscle stimulation, hot packs, therapeutic 
exercises, and aquatic treatment.  Dr. Bentley also stated 
that the veteran had been released to work with restrictions 
of lifting in excess of five pounds and repetitive bending, 
standing, or walking.

In an April 2000 examination report, the February 2000 VA 
examiner indicated that the veteran was not present for the 
examination, but that he had reviewed his chart again.  He 
reiterated his previous findings and noted that veteran had 
radiating pain, but did not have any other sensory symptoms.  
He also stated that the veteran could not do any activities 
that involved bending or stressing the back more than in a 
very limited fashion and further indicated that he could not 
do any strenuous activity, especially involving bending or 
lifting, because of his back pain.

In his September 2000 Notice of Disagreement, the veteran 
claimed that his low back disorder had caused him to be 
nonfunctional and stated that he had to use a cane at all 
times.

The veteran was afforded a VA spine examination in February 
2003 at which time his main complaint was chronic lumbosacral 
spine pain, which increased during bending or lifting.  He 
also experienced increased pain in the lumbosacral spine with 
decreased range of motion during repetitive movement.  He 
told the examiner that he had missed a few months of work 
following an injury in 1999 and that he used to work with 
drywall, but that he was no longer able to perform that job.  
He stated that instead he worked as a truck driver at the 
time of the examination and reported having increased pain 
after driving two to three hours.  He usually took a break 
and then continued driving.  It was noted that the veteran 
was not using any assistive devices, nor did he have any 
orthotics, such as a lumbar brace or lumbar support.  There 
were no bladder or bowel complaints.  Although he did take 
Vioxx for the pain, he did not have a history of any low back 
surgery.  

A physical examination revealed thoracolumbar scoliosis of 
more than five degrees, and there was pain on palpation of 
L4-L5-S1 with painful and limited motion.  Forward flexion 
was painful from 60 degrees, but was possible to 70 degrees.  
Extension was also painful, but was possible from 0 to 15 
degrees.  The veteran had lateral bending to both the right 
and left to 25 degrees, and rotation to the right and left 
were noted to be normal to 30 degrees.  There was no spasm of 
the paravertebral muscles, but his pain radiated to the left 
sacroiliac joint.  The veteran's deep tendon reflexes were 1+ 
and equal bilaterally.  Straight-leg raising was negative 
from both the sitting and lying position, and pinprick 
testing revealed normal skin sensitivity in the sacral and 
lumbar dermatomes.  The veteran was able to tiptoe and stay 
on his heels, and his gait was normal without an assistive 
device.  An x-ray was obtained, which showed degenerative 
disc disease and thoracolumbar scoliosis.  The examiner 
diagnosed the veteran with chronic lumbosacral spine pain, 
degenerative disc disease, and thoracolumbar scoliosis and 
noted that his limitations were repetitive movement in the 
lumbosacral spine with bending and lifting objects heavier 
than 10 pounds.  He opined that the veteran's injury in 1999 
aggravated his service-connected back disability and caused 
limitation for gainful employment with his previous job.  The 
examiner also noted that his current job involved sedentary 
work, which he considered the most suitable job for him, and 
stated that he could pursue it until further complications.  

The veteran was also afforded a VA peripheral nerves 
examination in February 2003 during which it was noted that 
he had pain, dysesthesia, and paresthesis that were mostly in 
his left leg.  The nerves involved were mostly his radicular 
nerves.  A physical examination revealed a positive straight 
leg raise, and the veteran had a decreased pin in an L4 and 
S1 distribution.  He did not have any significant motor 
weakness, and his gait was mildly affected.  He did not 
require a cane, and his bowel and bladder function were not 
impaired.  The veteran was diagnosed as having posttraumatic 
left L4-5 and L5-S1 radiculopathy, which did not 
significantly interfere with his activities of daily living.  

The veteran was afforded another VA examination in March 2004 
at which time his main complaint was lumbosacral spine pain 
that increased during bending or lifting.  He indicated that 
his lower back pain radiated to his left sacroiliac joint and 
left leg and noted that he limped with his left leg without 
assistive devices during flare-ups.  He also reported that 
his present occupation was being a truck driver and again 
noted that he developed pain after driving for two or three 
hours.  The veteran did not report having any treatment for 
his lumbosacral pain, except for taking over the counter 
Advil tablets a few times a day, and he had not had a 
consultation with a neurosurgeon or an orthopedic surgeon for 
treatment.  He did not use any orthotic, such as a lumbar 
brace or lumbar support, and he had not been treated in a 
hospital for his lumbosacral spine complaints.  The veteran 
did not have any bladder or bowel complaints, weight loss, 
fever, malaise, numbness or weakness, nor did he complain of 
ankylosis.  The examiner noted that the veteran's daily 
activities, such as eating, grooming, bathing, toileting, and 
dressing, were not affected by his lumbosacral spine pain.  

A physical examination revealed mild thoracolumbar scoliosis, 
which could have been postural, but the veteran did not have 
deformation of the ribs.  He did have pain on palpation of 
L4, L5, and S1 with painful limited motion.  Forward flexion 
was possible to 70 degrees, but pain started at 60 degrees.  
Extension was possible to 15 degrees, and he had lateral 
bending to both the right and the left to 25 degrees.  
Rotation to the right and left was normal to 30 degrees.  
There was no spasm of the paravertebral muscles, but his pain 
radiated to the left sacroiliac joint.  Deep tendon reflexes 
were 1+ and equal bilaterally, and straight leg raises were 
negative from both a sitting and lying position.  A pinprick 
test revealed normal skin sensitivity in the sacral and 
lumbar dermatomes.  The veteran was able to tiptoe and stand 
on his heels.  His gait was mild limping with the left leg 
because of radiating lower back pain.  There was no atrophy 
or hypertrophy, and the Laseque sign was negative.  The 
examiner noted that the veteran had increased pain in the 
lumbosacral spine during bending, lifting, and squatting and 
indicated that he had easy fatigability and decreased range 
of motion from five to 10 more degrees.   An x-ray was 
obtained, which showed degenerative disc disease and mild 
thoracolumbar scoliosis.  It was noted that the veteran had 
never taken any sick leave because of his lower back pain and 
that he did not take any prescribed medication.  He was 
diagnosed with chronic lumbosacral spine pain, degenerative 
disc disease, and thoracolumbar scoliosis without rib 
deformation.


Law and Analysis

The veteran contends that he is entitled to an increased 
evaluation for his residuals of a low back injury.  More 
specifically, he claims that the current evaluation for his 
disorder does not accurately reflect the severity of the 
symptomatology associated with that disability.  He also 
contends that his service-connected disability renders him 
unable to obtain or maintain substantially gainful 
employment.

I.  Increased Evaluation

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

The veteran's residuals of a low back injury are currently 
evaluated as 40 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5293 as analogous to intervertebral disc 
syndrome.  Rating by analogy is appropriate where an unlisted 
condition is encountered, and a closely related condition 
which approximates the anatomical localization, 
symptomatology and functional impairment is available. See 38 
C.F.R. §§ 4.20, 4.27 (2004).

The Board notes that during the pendency of this appeal, VA 
issued new schedular criteria for rating intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
became effective September 23, 2002.  VA subsequently amended 
the rating schedule again for evaluating disabilities of the 
spine, contained in 38 C.F.R. § 4.71a, which became effective 
on September 23, 2003.  The new criteria for evaluating 
service-connected spine disabilities are codified at newly 
designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243.  However, the Board notes that consideration under the 
revised schedular criteria should not be undertaken before 
such criteria became effective.  The effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law.  That is, for any 
date prior to September 23, 2002 and September 23, 2003, 
neither the RO nor the Board could apply the revised rating 
schedule. 

Under the version of Diagnostic Code 5293 applicable prior to 
September 23, 2002, a 40 percent evaluation was for 
assignment for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation was warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  

Also, under the prior regulations, the diagnostic code 
applicable to limitation of lumbar spine motion prior to 
September 26, 2003, was Diagnostic Code 5292, where a maximum 
40 percent rating was warranted for severe limitation motion 
of the lumbar spine.  Diagnostic Code 5295 provides a maximum 
disability rating of 40 percent for severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a.
  
Under the version of Diagnostic Code 5293 applicable after 
September 23, 2002, intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method 
results in the higher evaluation.  A 40 percent evaluation is 
for assignment when there are incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months.  A 60 percent evaluation is 
contemplated for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

Additional new regulations that became effective on September 
23, 2003 revised the schedular criteria for the rating of 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2003).  The revised criteria provide that 
intervertebral disc syndrome can be evaluated (preoperatively 
or postoperatively) either under the General Rating Formula 
for Disease and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

Under the general formula, a 40 percent evaluation is for 
assignment when there is unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
contemplated for unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent evaluation is 
warranted when there is unfavorable ankylosis of the entire 
spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(5), as added by 68 Fed. Reg. 51, 454 (Aug. 27, 2003).  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent evaluation is 
for assignment when there are incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent evaluation is 
contemplated for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.

When the evidence in this case is considered under the old 
schedular criteria of Diagnostic Code 5293 as set forth 
above, the Board finds that the evidence of record does not 
establish entitlement to an increased evaluation for the 
veteran's residuals of a low back injury.  In this regard, 
medical evidence does not show that the veteran's disability 
is manifested by pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  In fact, 
the April 2000 VA examination report noted that the veteran 
did not have any sensory symptoms other than radiating pain, 
and both the February 2003 and March 2004 VA spine examiners 
commented that there was no spasm of the paravertebral 
muscles.  The Board acknowledges that the veteran reported 
having dysesthesia and paresthesia at the time of his 
February 2003 VA peripheral nerves examination and that the 
examiner found him to have a positive straight leg raise and 
decreased pin in an L4 and S1 distribution.  However, the 
February 2003 VA peripheral nerves examiner also noted that 
the veteran did not have any significant motor weakness and 
that his gait was only mildly affected.  The examiner also 
concluded that the veteran's radiculopathy did not 
significantly interfere with his activities of daily living.  
In addition, the February 2003 and March 2004 VA spine 
examiners also indicated that the veteran had deep tendon 
reflexes that were 1+ and equal bilaterally as well as 
straight-leg raising that was negative from both the sitting 
and lying position.  Pinprick testing at both of those 
examinations revealed normal skin sensitivity in the sacral 
and lumbar dermatomes, and the veteran was able to tiptoe and 
stay on his heels.  Further, the March 2004 examination found 
that the Laseque sign was negative.  Thus, the objective 
medical evidence of record does not establish that the 
veteran has symptoms pronounced in degree and compatible with 
sciatic neuropathy, absent ankle jerk, or other neurological 
findings.  Therefore, the Board finds that veteran has not 
met the criteria for an evaluation in excess of 40 percent 
under the old schedular criteria of Diagnostic Code 5293.

When the evidence is considered under the revised rating 
criteria of Diagnostic Code 5293 effective September 23, 
2002, the Board finds that the veteran is not entitled to an 
increased evaluation in excess of 40 percent for his back 
disability.  The evidence of record does not reveal 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the past 
12 months.  As previously noted, an incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 1.  The March 
2004 VA examiner noted that the veteran did not report having 
any treatment for his lumbosacral pain, except for taking 
over the counter Advil tablets a few times a day.  He had not 
had a consultation with a neurosurgeon or an orthopedic 
surgeon for treatment, and he had never been treated in a 
hospital for his lumbosacral spine complaints.  He was not 
using any orthotic, such as a lumbar brace or lumbar support, 
and the examiner also noted that the veteran's daily 
activities, such as eating, grooming, bathing, toileting, and 
dressing, were not affected by his lumbosacral spine pain.  
In addition, the March 2004 VA examiner noted that the 
veteran had never taken any sick leave because of his lower 
back pain.   The Board further observes that there are no 
treatment records associated with the claims file indicating 
that the veteran was prescribed bed rest by any physician.  
In fact, the veteran has not contended that his disability 
requires bed rest.  Additionally, the evidence of record does 
not show the veteran to have orthopedic and neurologic 
manifestations that, if separately evaluated and combined, 
exceed 40 percent.  At most, the Board finds that a 10 
percent evaluation would be in order under the provisions of 
Diagnostic Code 8520 (mild, incomplete paralysis of the 
sciatic nerve) and a 20 percent evaluation for orthopedic 
manifestations under Diagnostic Code 5292 based on moderate 
limitation of motion of the lumbar spine.  Therefore, the 
Board finds that the veteran is not entitled to an increased 
evaluation under the rating criteria in effect as of 
September 23, 2002.    

When the evidence of record is considered under the revised 
rating schedule that became effective on September 23, 2003, 
the Board also finds that an increased evaluation is not 
warranted for the veteran's residuals of a low back injury.  
As previously discussed, the veteran does not have 
incapacitating episodes with a total duration of at least six 
weeks during the past 12 months.  In addition, the evidence 
of record does not indicate that the veteran has unfavorable 
ankylosis of the entire thoracolumbar spine or of the entire 
spine.  In this regard, there is no medical evidence 
diagnosing the veteran with ankylosis of the spine, and there 
are none of the previously mentioned symptoms indicative of 
unfavorable ankylosis.  In fact, no ankylosis has been shown 
on repeat examinations and the demonstrated symptomatology 
does not appear to approach the criteria for a 30 percent 
evaluation under the newly revised General Rating Formula for 
Diseases and Injuries of the Spine.  Thus, the veteran's back 
disability would appear to be appropriately rated under the 
old criteria for evaluating intervertebral disc syndrome.  As 
such, the veteran is not entitled to an increased evaluation 
under the revised rating schedule that became effective on 
September 23, 2003.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's back disability is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 40 
percent rating, and no higher.  In this regard, the Board 
observes that the February 2003 and March 2004 VA spine 
examinations found the veteran to have painful motion.  
However, the effect of the pain in the veteran's back is 
contemplated in the currently assigned 40 percent disability 
evaluation under Diagnostic Code 5099-5293.  Indeed, the July 
2000 rating decision specifically contemplated this pain in 
its grant of the 40 percent disability evaluation under 
Diagnostic Code 5299-5293.  The veteran's complaints do not, 
when viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's back disability.
In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected residuals of a low back injury 
have caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected back disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995). 

II. TDIU

Applicable law provides that a total disability rating based 
on individual unemployability due to a service-connected 
disability may be assigned, where the schedular rating is 
less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  38 C.F.R. 3.340, 3.341, 
4.16.  Consideration may be given to a veteran's level of 
education, special training, and previous work experience, 
but not to his age or the impairment caused by nonservice-
connected disabilities See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities, and there is 
one disability ratable at 60 percent or more, or if there is 
more than one service-connected disability, at least one 
disability ratable at 40 percent or more and a combined 
disability rating of 70 percent. See 38 C.F.R. § 4.16.

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2004).

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2004); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, the veteran's sole service-connected disability 
is a back disorder, which is evaluated as 40 percent 
disabling.  As such, he does not meet the minimum schedular 
criteria for TDIU under 38 C.F.R. § 4.16.  

Nevertheless, as previously stated, veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards may submit claims 
to the Director of the Compensation and Pension Service for 
extraschedular consideration in cases of veterans who fail to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  In this case, the RO denied consideration of the 
veteran's TDIU on an extraschedular basis in the July 2000 
rating decision because the evidence failed to show that that 
there were any exceptional factors or circumstances 
associated with the veteran's disablement that would warrant 
extraschedular consideration.

Upon review of the claims file, the Board finds that the 
evidentiary record does not support a conclusion that there 
are any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  In this 
regard, there has been no indication that VA's schedule for 
rating disabilities is insufficient or inadequate to assign 
ratings for the veteran's service-connected disability.

In his December 1999 claim, the veteran stated that he had 
been having many complications since the time of his back 
injury and claimed that he recently lost his employment due 
to that disability.

The Board finds that there is no objective medical evidence 
of record showing that the veteran's back disability alone 
would render him unemployable.  In fact, despite the 
veteran's claim that he was unemployed for a few months in 
1999 due to his back, his former employer indicated in March 
2000 that he had worked for the company as an assistant 
manager for three weeks in December 1999 and that no time was 
lost due to his disability.  His former employer also 
indicated that no concessions were made to the veteran by 
reason of age or disability and that he voluntarily quit.  
More significantly, the veteran told both the February 2003 
and March 2004 VA spine examiners that he was working as a 
truck driver at the time of the examination, and the February 
2003 VA spine examiner also stated that the job was 
sedentary, which was the most suitable type of work for him.  
The March 2004 VA examiner further indicated that the veteran 
had never taken any sick leave because of his back pain.  As 
such, the evidence of record does not show that the veteran's 
only service-connected disability alone would render him 
unemployable.  

Thus, the Board concludes that while the veteran undoubtedly 
has industrial impairment as a result of his service-
connected back disability, as evidenced by his 40 percent 
disability evaluation, the evidence does not show that this 
sole service-connected disorder precludes gainful employment.  
The Board would note that "[t]he percentage ratings represent 
as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations," 38 C.F.R. § 4.1 (2004).  Based on a review of 
the evidence of record, the Board is of the opinion that the 
disability evaluation assigned to the veteran's disorder 
under the VA Schedule for Rating Disabilities accurately 
reflects the veteran's overall impairment to his earning 
capacity due to his service-connected disability.  Therefore, 
a total rating for compensation based on individual 
unemployability due to a service-connected disability is not 
warranted.




ORDER

An evaluation in excess of 40 percent for residuals of a low 
back injury is denied.

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


